               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                  :    No. 1:18-cr-131
                                          :
                                          :
                   v.                     :
                                          :
                                          :
ERIC BANKS                                :    Judge Sylvia H. Rambo

                             MEMORANDUM

      Presently before the court are Defendant Eric Banks’ (“Defendant”) motions

to suppress physical evidence and statements allegedly made during an interview

with law enforcement. (Docs. 26, 41.) For the reasons that follow, Defendant’s

motions will be denied.

I.    Background

      A. Procedural History

      On April 18, 2018, Defendant was indicted on charges of (1) possession with

intent to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C);

(2) possession with intent to distribute cocaine, in violation of 18 U.S.C.

§§ 841(a)(1) and 841(b)(1)(C); (3) possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A); and (4) possession of a

firearm by a previously convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). Defendant entered a plea of not guilty before Chief Magistrate Judge
Schwab on April 24, 2018, and was subsequently detained pending trial. (Docs. 13,

15.)

       On November 5, 2018, Defendant filed a motion to suppress certain

statements that he allegedly made at the time of his arrest. (Doc. 26.) A suppression

hearing was scheduled for January 14, 2019; however, on the day of the hearing,

Defendant stated that he wished to supplement his suppression motion to add an

additional ground for suppression.            (See Doc. 39.)        Apparently, there was a

miscommunication between Defendant and his counsel as to whether the new

argument for suppression should have been included in the original motion to

suppress. (Id.) The court granted Defendant’s request to supplement his motion and

continue the suppression hearing. (Doc. 40.) On January 15, 2019, Defendant filed

his supplemental motion to suppress evidence, arguing that physical evidence

obtained during a search of his home should be suppressed. (Doc. 41.) A hearing

on the motion and supplemental motion was held on March 12, 2019. (Doc. 55.)

The matter has now been fully briefed and is ripe for disposition.

       B. Relevant Factual Background

       On January 18, 2018, Officer Michelle Miller, 1 a member of the York Area

Regional Police Department (“YPD”), submitted an application for a search warrant


1
 At the suppression hearing, Officer Miller testified that she had recently married and taken the
name “Hoover;” however, the court will refer to her herein as “Officer Miller” for consistency
with prior filings.
                                                2
for 1145 E. King Street in York, Pennsylvania. (Doc. 52.) In the accompanying

affidavit of probable cause (the “Affidavit”), she averred that she met with a

confidential informant (“CI”) who stated that he was able to purchase heroin from a

black male known as “E.” The CI noted that if “E” was unavailable, a white male

would sometimes deliver the heroin. The Affidavit also included information about

the CI’s familiarity with heroin and heroin packaging and noted that the CI had

previously provided reliable information to the YPD. Within 72 hours preceding the

application for a search warrant, Officer Miller directed the CI to purchase heroin

from “E” at 1145 E. King Street. Pursuant to standard YPD policy, Officer Miller

checked the CI and determined that he held no contraband, weapons, or cash before

the CI executed the controlled buy. Officer Miller observed a white male, later

identified as Robert Maresch (“Maresch”) exit the residence and meet with the CI.

Immediately after their interaction, the CI turned over a quantity of heroin obtained

from Maresch. A search of motor vehicle registrations revealed that Maresch’s

driver’s license and vehicle registration listed an address of 1145 E. King Street.

Based on these observations and discussions with the CI, Officer Miller averred that

she believed a black male known as “E” and Maresch distributed drugs from 1145

E. King Street. A Pennsylvania Magisterial District Judge granted the search

warrant that same day (the “Warrant”).




                                         3
      On January 18, 2018, Officer Miller conducted a second controlled buy with

the CI at 1145 E. King Street to positively identify the person known as “E.” (Doc.

55, p. 15.) After the controlled buy, Officer Miller identified “E” as Defendant, who,

at the time, had an outstanding arrest warrant related to firearms. (Id. at 16-17.)

Because of this outstanding warrant, Officer Miller decided to execute the search

warrant with YPD SWAT and Quick Response Team members due to concerns for

officer safety. (Id.) Consequently, the warrant was not executed until the early hours

of the morning on January 19, 2018. (Id.) On the morning of January 19, 2018,

officers of the YPD executed the Warrant and immediately detained three people

they found in the home: Maresch, Maresch’s girlfriend, Erica Groff (“Groff”), and

Defendant. (Id.) Defendant was found asleep in a bedroom, at which time he was

awoken, handcuffed, and searched; other officers then searched the remainder of the

home. (Id. at 18.) Defendant, Maresch, and Groff were handcuffed and taken to the

dining area on the first floor. Officer Hoover then provided Miranda warnings to

Defendant and Maresch. (Id. at 18-20.) Defendant acknowledged the warnings;

however, there is some discrepancy in whether he did so verbally or with a physical

head nod: Officer Miller testified that he nodded his head in acquiescence while

Detective Craig Fenstermacher, who was present when Officer Miller provided the

warnings, stated that he heard Defendant verbally acknowledge that he understood

his rights as explained to him. (Id. at 48, 58-59.) Inside the residence, officers found


                                           4
(among other things) suspected crack cocaine, suspected heroin, and four firearms.

(Id. at 22; Gov. Exs. 1, 2.)

       Detective Fenstermacher testified that he took Defendant to the second floor

to have a conversation away from Maresch and Groff and that Defendant stated that

he was willing to talk. (Id. at 60.) Detective Fenstermacher stated that Defendant

did not appear intoxicated, was physically coherent, and understood the questions

posed to him. (Id. at 60-61.) Defendant acknowledged that he resided at the house,

that he believed there was heroin and crack cocaine in his pants pocket, that he was

involved in selling heroin and cocaine, and that there was a gun in the room where

the men were talking. (Id. at 61-62; Gov. Ex. 3.) Detective Fenstermacher then

transported Defendant to the York County Drug Task Force office, believing that

Defendant was interested in cooperating with the investigation. (Id. at 62.) After

Detective Fenstermacher explained to Defendant that he would not be released that

day, however, Defendant decided not to cooperate.          (Id. at 64.)   Detective

Fenstermacher also asked Defendant whether he would be willing to make a written

statement, and Defendant declined. (Id.)

      At the suppression hearing, Defendant gave an account of the day prior and

the early hours of January 19, 2018. He stated that it had been his birthday, and

because of the celebrations, he was still too intoxicated to understand his Miranda

rights at approximately 6 a.m. when the warrant was served. (Id. at 71.) Defendant


                                           5
testified that he was in Philadelphia on January 18, 2018, shopping at outlet malls in

the morning. (Id. at 78.) He arrived back in York around 10:00 p.m. and soon

thereafter drove down to Baltimore, arriving there at approximately midnight. (Id.

at 78-79.) He went out drinking for approximately 2 hours before eating at a

restaurant in Baltimore. (Id. at 79.) He did not recall the approximate number of

drinks he had during that two hour window, but stated he did not begin drinking

prior to arriving in Baltimore.      (Id. at 79, 81.)    He departed Baltimore at

approximately 4:00 a.m. and arrived back at 1145 E. King Street in York, at

approximately 5:30 a.m. (Id. at 79.) Understandably, he immediately went to sleep;

however, he was awoken less than an hour later when YPD executed the search

warrant. (Id. at 79-81.) Defendant further testified that he never made any verbal

admissions, and that he was “roughed up” by a “big dude” who was an officer of the

YPD, resulting in a black eye and other injuries. (Id. at 84-85.)

II.   Legal Standard

      The United States Constitution guarantees the “right of the people to be secure

in their persons, houses, papers, and effects, against unreasonable searches and

seizures.” U.S. Const. amend. IV. “On a motion to suppress, the government bears

the burden of showing that each individual act constituting a search or seizure under

the Fourth Amendment was reasonable.” United States v. Ritter, 416 F.3d 256, 261




                                          6
(3d Cir. 2005). “The applicable burden of proof is by a preponderance of the

evidence.” United States v. Matlock, 415 U.S. 164, 177 n.14 (1974).

III.   Discussion

       A. Defendant’s Motion to Suppress Statements

       Defendant first argues that any statements he made to law enforcement prior

to being Mirandized should be suppressed. In the alternative, Defendant argues that

he did not knowingly and intentionally waive his Miranda rights because he was too

intoxicated to comprehend the rights as read to him. The evidence adduced at the

suppression hearing shows that Defendant was properly Mirandized at the time the

search warrant was executed and coherently waived those rights, and, thus, none of

the statements at issue here require suppression. Therefore, Defendant’s motion will

be denied.

       The Fifth Amendment guarantees that no person “shall be compelled in any

criminal case to be a witness against himself.” Due to pressures inherent in custodial

interrogations, the Supreme Court held in Miranda v. Arizona, 384 U.S. 436 (1966),

that a defendant’s statement that is the product of a custodial interrogation cannot be

used against him unless it is preceded by certain warnings. Miranda, 384 U.S. at

479 (1966). The Government does not dispute that Defendant was in custody at the

time of the statements.

       A Miranda violation exists if the defendant unambiguously invokes his
       right to remain silent and the prosecution fails to prove a valid waiver
                                          7
      of the right to remain silent. When a defendant fails to remain silent
      and, instead, willingly speaks to the police, a finding that the defendant
      failed to invoke his Miranda right to remain silent is justified. Further,
      if the prosecution shows that Miranda warnings were given to the
      defendant, the defendant understood them and then provided an
      uncoerced statement, a valid waiver of the Miranda right to remain
      silent has occurred.


Sullivan v. Kuffman, No. 15-cv-5937, 2017 WL 2962775, *11 (E.D. Pa. Mar. 16,

2017), report and recommendation adopted, No. 15-cv-5937, 2017 WL 2957866

(E.D. Pa. July 11, 2017), certificate of appealability denied sub nom. Sullivan v.

Superintendent Smithfield SCI, No. 17-cv-2732, 2017 WL 7689596 (3d Cir. Dec.

18, 2017) (citing Berghuis v. Thompkins, 560 U.S. 370, 381-84 (2010)).

      Defendant’s arguments rest solely on his assertions that Officer Miller and

Detective Fenstermacher lied about the Miranda warnings and entirely fabricated

the statements allegedly made by Defendant. The court finds no reason to disbelieve

the testimony of either Officer Miller or Detective Fenstermacher.          The only

inconsistency in their testimony is that Officer Miller stated that Defendant nodded

in the affirmative when asked if he understood his Miranda rights while Detective

Fenstermacher heard an audible affirmation. (Doc. 55, pp. 48, 58-59.) In contrast,

Defendant’s testimony was contradictory at times and was self-serving, casting

doubt on his overall credibility. At times, he avers that he made statements to law

enforcement, but was coerced into doing so or did so without receiving proper

Miranda warnings. At other points, he states that he made no statements whatsoever

                                          8
and alleges that law enforcement fabricated those statements. (Compare id. at 74

with Doc. 27, pp. 3-4.) Moreover, Defendant’s account of his previous night’s

escapades lacks indicia of credibility. Defendant remembers the details of his night

with the utmost clarity, save the number of drinks he consumed between midnight

and 2:00 a.m. Despite this, he asserts that he was too intoxicated to understand

Miranda warnings, not at the time he left the bar in Baltimore, but more than four

hours later when the warrant was executed. Although drinking to that extent is not

an impossible task, it is difficult to believe that Defendant was so intoxicated, yet

remembers with clarity the events that occurred during the execution of the warrant.

See, e.g., United States v. Briggs, No. 06-cr-715, 2008 WL 1745661 (E.D. Pa.

Apr.14, 2008) (finding “no credible evidence upon which to conclude that defendant

was unable to give a valid waiver of his Miranda rights due to intoxication” where

“the only evidence of intoxication in this case was defendant's self-serving testimony

to that effect.”); see also United States v. Phuong Le, No. 09-cr-719, 2011 WL

913260, *4 (E.D. Pa. Mar. 11, 2011) (same).

       Thus, the court finds the testimony of Officer Miller and Detective

Fenstermacher credible and does not find Defendant’s testimony on these issues to

be credible. See United States v. Perminter, No. 10-cr-204, 2012 WL 642530, *7

(W.D. Pa. Feb. 28, 2012) (citing United States v. Peterson, 622 F.3d 196, 201 (3d

Cir. 2010) (noting that it is the District Court’s role to weigh the evidence and


                                          9
the credibility of the witnesses on a motion to suppress)). Accordingly, the court

concludes that Defendant properly received Miranda warnings, understood them,

and willingly made statements up until the time he declined to make a written

statement at the York County Drug Task Force office.

      B. Defendant’s Motion to Suppress Physical Evidence

      Defendant next argues that the evidence recovered from a search of his

residence was invalid because the search warrant was not based on probable cause.

In determining whether probable cause exists to support the issuance of a search

warrant, courts consider the totality of the circumstances. Illinois v. Gates, 462 U.S.

213, 238-39 (1983). The judicial authority issuing the warrant must decide whether,

given all the circumstances set forth in the affidavit, there is a fair probability that

contraband or evidence of a crime will be found in a particular place. Id. at 238.

Direct evidence linking a residence to criminal activity is not required to establish

probable cause. United States v. Burton, 288 F.3d 91, 103 (2002). Specifically,

Defendant argues that the search warrant is invalid because the Affidavit related only

one incident where drugs were purchased from Maresch outside of 1145 E. King

Street.

      Defendant’s argument attacks the premise that a judicial authority issuing a

warrant may presume that drug dealers store drugs within their residence. As set

forth by the Third Circuit, this premise is supported by three suppositions: “(1) that


                                          10
the person suspected of drug dealing is actually a drug dealer; (2) that the place to

be searched is possessed by, or the domicile of, the dealer; and (3) that the home

contains contraband linking it to the dealer’s drug activities.” Burton, 288 F.3d at

104. The logical counterpoint to these assumptions is that “the search of a drug

dealer’s home would be unreasonable if the Affidavit suggested no reason to believe

contraband would be found there.” United States v. Stearn, 597 F.3d 540, 559 (3d

Cir. 2010). Arguing that the Affidavit was insufficient to show a reason to believe

that contraband would be found in 1145 E. King Street, Defendant attempts to

analogize this case to United States v. Rodriguez, No. 13-cr-619, 2014 WL 4413606

(E.D. Pa. Sept. 8, 2014), which held a search warrant to be invalid because it did not

establish that the residence in question was used for the purpose of distributing

drugs.

         In Rodriguez, law enforcement submitted an affidavit of probable cause: (1)

stating that the defendant met with two known drug dealers in a parking lot prior to

their arrests on drug charges; and (2) suggesting that a third individual, who claimed

to be the defendant’s father, intended to transport drug proceeds using the

defendant’s car. 2014 WL 4413606. The only other evidence against the defendant

was that he was “extremely nervous” when law enforcement visited his home prior

to obtaining the warrant. In Rodriguez, there was no direct connection between the

individual identified to be distributing drugs and the residence that was the subject


                                          11
of the search warrant. In stark contrast, Officer Miller observed the CI make contact

with Maresch, who was confirmed to be the resident of 1145 E. King Street, Maresch

walked back into the residence, and returned to distribute drugs to the CI. This

evidence alone provides some evidence of all three suppositions identified in Burton.

Rodriguez, 2014 WL 4413606, at *3 (“The Third Circuit has concluded that ‘some

evidence’ of each premise is required.” (quoting Stearn, 597 F.3d at 566)). Thus,

pursuant to the presumption described in Burton, the Affidavit sufficiently

establishes probable cause that contraband would be found in the residence.

Accordingly, the court finds that the warrant was valid and supported by probable

cause, as set forth in the Affidavit signed by Officer Miller.

      C. Good Faith Exception

      Alternatively, even if this court were to conclude that the search warrant was

invalid, the court would not be required to suppress the evidence found during the

search as the good faith exception to the warrant requirement would apply in this

case. The good faith exception allows the inclusion of evidence obtained pursuant

to a search warrant later held to be invalid unless “a reasonably well trained officer

would have known that the search was illegal despite the magistrate’s authorization.”

United States v. Leon, 468 U.S. 897, 922 n.23 (1984). The good faith exception

applies unless: (1) the affidavit supporting the warrant was deliberately or recklessly

false; (2) the magistrate did not act in a neutral or detached fashion; 3) the affidavit


                                          12
supporting the warrant was also lacking in indicia of probable cause as to render

official belief in its existence entirely unreasonable; or (4) the warrant was facially

deficient and did not particularize the place to be searched or the thing to be seized.

United States v. Zimmerman, 277 F.3d 426, 436-37 (3d Cir. 2002). None of the

factors enumerated in Zimmerman exist in this case. Defendant has pointed to no

element of the Affidavit that was false or any evidence that the judicial officer was

not neutral or detached. The Affidavit sets forth numerous indicia that the residence

in question would reasonably contain evidence of a crime, such as the drug activity

carried out nearby and Maresch’s entry into the house immediately prior to

distributing drugs. Thus, it would not be unreasonable for law enforcement to

believe that the Affidavit supported a finding of probable cause. Finally, there do

not appear to be any facial deficiencies on the warrant. Accordingly, even if the

Affidavit lacked indicia of probable cause, the court would conclude that the good

faith exception applies and would deny Defendant’s motion to suppress on that basis.

IV.   Conclusion

      For the reasons set forth above, the court finds that the search warrant obtained

for 1145 E. King Street in York, Pennsylvania was supported by probable cause,

and, thus, the search of that residence was lawful. The court further finds that

Defendant was properly Mirandized and voluntarily waived his Miranda rights. The

court finds that Defendant’s assertions to the contrary are not credible. Accordingly,


                                          13
Defendant’s motion to suppress statements and supplemental motion to suppress

physical evidence obtained during a search of his residence will be denied. An

appropriate order follows.

                                            s/Sylvia H. Rambo______________
                                            SYLVIA H. RAMBO
                                            United States District Judge


Dated: May 13, 2019




                                     14
